

Exhibit 10.4


SECURITY PURCHASE AGREEMENT
This Security Purchase Agreement (this “Agreement”) is made as of January 31,
2020 (the “Effective Date”) by and between Amyris, Inc., a Delaware corporation
(the “Company”), and each of the purchasers listed on Annex A hereto, (the
“Purchasers”).
1.Issuance of Securities. Effective as the Effective Date, the Company will
issue and sell to the Purchasers an aggregate of (i) [________] shares (the
“Shares”) of the Company’s Common Stock, $0.0001 par value per share (the
“Common Stock”) and (ii) rights (the “Rights”) to purchase up to an aggregate
[________] shares of the Company’s Common Stock at a purchase price per share
equal to $2.87 (the “Right Shares” and, together with the Shares and the Rights,
the “Securities”), in each case as specified on Annex A hereto. The Purchasers
will purchase the Securities at a price of $2.87 per Security (the “Purchase
Price”) in cash, which price has been determined by the Company’s Board of
Directors to be the fair market value per share of the Shares. The total
purchase price payable by the Purchasers for the Securities is $[________] (the
“Total Purchase Price”). The portion of the Total Purchase Price and the
Securities issuable to each Purchaser are as set forth on the signature pages to
this Agreement of each such Purchaser.
2.    Closing and Delivery.
(a)    Closing. The closing (“Closing”) of the transactions contemplated hereby
shall be held at the offices of Fenwick & West LLP, 801 California Street,
Mountain View, California 94041 within two Business Days after the conditions
set forth in Section 6 have been satisfied or waived (such date, the “Closing
Date”), or at such other time and place as the Company and the Purchasers
mutually agree upon. “Business Day” shall mean any day except any Saturday, any
Sunday, any day which is a federal legal holiday in the United States or any day
on which banking institutions in the State of New York are authorized or
required by law or other governmental action to close.
(b)    Delivery. At the Closing, the Company shall grant the Right to the
Purchaser and the Purchasers shall pay the Company the applicable Total Purchase
Price in immediately available funds. Promptly following the Closing, the
Company shall deliver to each Purchaser a single stock certificate representing
the number of Shares purchased by such Purchaser, such stock certificate to be
registered in the name of such Purchaser, or in such nominee’s or nominees’
name(s) as designated by such Purchaser in writing, against payment of the
purchase price therefor by wire transfer of immediately available funds to such
account or accounts as the Company shall designate in writing to the Purchasers.
3.      Right to Issue Shares.
(a)    General. In connection with the issuance and sale of the Shares, the
Company shall issue the Purchaser the Right to receive the Right Shares in
accordance with Section 1 hereof, which Right shall have such terms and
conditions as set forth in this Section 3.
(b)    Termination Date. The Right shall terminate upon the twelve (12) month
anniversary of the Closing (the “Right Termination Date”).




--------------------------------------------------------------------------------




(c)    Exercise of Right of Issuance of Shares. Subject to the terms hereof, the
exercise of the Right may be made, in whole or in part, at any time or times on
or after the Closing Date and on or before the Right Termination Date by
delivery to the Company (or such other office or agency of the Company as it may
designate by notice in writing to the registered Purchaser at the address of the
Purchaser appearing on the books of the Company) of a duly executed PDF copy of
the Notice of Issuance Form annexed hereto as Exhibit A (each, a “Notice of
Issuance”, and the corresponding date thereof, the “Exercise Date”). Within two
(2) trading days following the Exercise Date, the Purchaser shall deliver the
aggregate Exercise Price for the shares specified in the applicable Notice of
Exercise by wire transfer or cashier’s check drawn on a United States bank.
Partial exercises of the Right resulting in issuances of a portion of the total
number of Right Shares available thereunder shall have the effect of lowering
the outstanding number of Right Shares issuable thereunder in an amount equal to
the applicable number of Right Shares issued. The Purchaser and the Company
shall maintain records showing the number of Right Shares issued and the date of
such issuances. The Company shall deliver any objection to any Notice of
Issuance Form within one (1) trading day of receipt of such notice. The
Purchaser acknowledges and agrees that, by reason of the provisions of this
paragraph, following each exercise of the Right issued hereunder and the
issuance of a portion of the Right Shares pursuant thereto, the number of Right
Shares available for issuance pursuant to the Right issued hereunder at any
given time may be less than the amount stated in the recitals hereof.
(d)    Delivery of Right Shares. The Right Shares issued hereunder shall be
transmitted through the Company’s transfer agent (the “Transfer Agent”) to the
Purchaser by crediting the account of the Purchaser’s prime broker with DTC
through its DWAC system if the Company is then a participant in such system, and
otherwise by physical delivery to the address specified by the Purchaser in the
Notice of Issuance by the date that is two (2) Trading Days after the delivery
to the Company of the Notice of Issuance (such date, the “Share Delivery
Deadline”); provided that, if the Company does not have an effective
registration statement covering the Right Shares on the Exercise Date, the Right
Shares shall be delivered in the manner set forth in Section 2(b) of this
Agreement. The Right Shares shall be deemed to have been issued, and Purchaser
or any other person so designated to be named therein shall be deemed to have
become the Purchaser of record of such shares for all purposes, as of the date
the Right has been exercised and the purchase price of the Right has been
delivered to the Company.
(e)    Charges, Taxes and Expenses. Issuance of Right Shares shall be made
without charge to the Purchaser for any issue or transfer tax or other
incidental expense in respect of the issuance of such certificate, all of which
taxes and expenses shall be paid by the Company, and such certificates shall be
issued in the name of the Purchaser. The Company shall pay all Transfer Agent
fees required for same-day processing of any Notice of Issuance.
(f)    Authorized Shares. The Company covenants that, during the period the
Right is outstanding, it will, to the extent it has authorized shares available
under its Restated Certificate of Incorporation, as amended (the “Charter”),
reserve from its authorized and unissued Common Stock a sufficient number of
shares to provide for the issuance of the Right Shares upon the exercise of the
Right; and that the Company shall, at its first annual meeting of stockholders
following the Closing, seek an increase in the authorized shares available for
issuance under the Charter so that the Company may reserve a sufficient number
of shares to


2    

--------------------------------------------------------------------------------




provide for the issuance of the Right Shares upon the exercise of the Right (the
“Authorized Shares Stockholder Approval”). The Company further covenants that
its issuance of the Right shall constitute full authority to its officers who
are charged with the duty of executing stock certificates to execute and issue
the necessary certificates for the Right Shares upon the due exercise of the
Right. The Company will take all such reasonable action as may be necessary to
assure that such Right Shares may be issued as provided herein without violation
of any applicable law or regulation, or of any requirements of the Nasdaq Global
Select Market. The Company covenants that all Right Shares which may be issued
upon the exercise of the Right will, upon exercise of the Right, subject to the
Authorized Shares Stockholder Approval, be duly authorized, validly issued,
fully paid and non-assessable and free from all taxes, liens and charges created
by the Company in respect of the issue thereof (other than taxes in respect of
any transfer occurring contemporaneously with such issue).
(g)    Impairment. Except and to the extent as waived or consented to by the
Purchaser, the Company shall not by any action, including, without limitation,
amending its certificate of incorporation or through any reorganization,
transfer of assets, consolidation, merger, dissolution, issue or sale of
securities or any other voluntary action, avoid or seek to avoid the observance
or performance of any of the terms of this Agreement, but will at all times in
good faith assist in the carrying out of all such terms and in the taking of all
such actions as may be necessary or appropriate to protect the rights of the
Purchaser as set forth in this Agreement against impairment. Without limiting
the generality of the foregoing, the Company will (i) not increase the par value
of any Right Shares above the amount payable therefor upon such exercise
immediately prior to such increase in par value, (ii) take all such action as
may be necessary or appropriate in order that the Company may validly and
legally issue fully paid and non-assessable Right Shares upon the exercise of
the Right and (iii) use reasonable best efforts to obtain all such
authorizations, exemptions or consents from any public regulatory body having
jurisdiction thereof, as may be, necessary to enable the Company to perform its
obligations under this Agreement.
(h)    Authorizations. Before taking any action which would result in an
adjustment in the number of Right Shares for which the Right provides for, the
Company shall obtain all such authorizations or exemptions thereof, or consents
thereto, as may be necessary from any public regulatory body or bodies having
jurisdiction thereof.
(i)     Stock Exchange Limitation. To the extent required by the Nasdaq Listing
Standard Rules, the Company shall obtain stockholder approval for the issuance
of shares of Common Stock issuable upon exercise of the Right. In no event shall
the Company be obligated to issue shares of Common Stock upon exercise of the
Right to the extent such issuance would breach the Company’s obligations under
the Nasdaq Listing Standard Rules.
(j)    Closing of Books. The Company will not close its stockholder books or
records in any manner which prevents the timely exercise of the Right, pursuant
to the terms hereof.
(k)    Stock Dividends and Splits. If the Company, at any time while the Right
exists: (i) pays a stock dividend or otherwise makes a distribution or
distributions on shares of its Common Stock or any other equity or equity
equivalent securities payable in shares of Common


3    

--------------------------------------------------------------------------------




Stock, (ii) subdivides outstanding shares of Common Stock into a larger number
of shares, (iii) combines (including by way of reverse stock split) outstanding
shares of Common Stock into a smaller number of shares, or (iv) issues by
reclassification of shares of the Common Stock any shares of capital stock of
the Company, then in each case the number of Right Shares issuable upon exercise
of the Right shall be proportionately adjusted. Any adjustment made pursuant to
this Section 3(k) shall become effective immediately upon the record date for
the determination of stockholders entitled to receive such dividend or
distribution (provided that if the declaration of such dividend or distribution
is rescinded or otherwise cancelled, then such adjustment shall be reversed upon
notice to the Purchaser of the termination of such proposed declaration or
distribution as to any unexercised portion of the Right at the time of such
rescission or cancellation) and shall become effective immediately after the
effective date in the case of a subdivision, combination or re-classification.
(l)    Compensation for Buy-In on Failure to Timely Deliver Right Shares. If the
Company shall fail, for any reason or for no reason, on or prior to the
applicable Share Delivery Deadline, either (x) if the Transfer Agent is not
participating in the DTC Fast Automated Securities Transfer Program, to issue
and deliver to the Purchaser (or its designee) a certificate for the number of
shares of Common Stock to which the Purchaser is entitled and register such
shares of Common Stock on the Company’s share register or, (y) if the Transfer
Agent is participating in the DTC Fast Automated Securities Transfer Program, to
credit the balance account of the Purchaser or the Purchaser’s designee with DTC
for such number of shares of Common Stock to which the Purchaser is entitled
upon the Purchaser’s exercise of a Right (a “Delivery Failure”), and if on or
after such Share Delivery Deadline the Purchaser purchases (in an open market
transaction or otherwise) shares of Common Stock corresponding to all or any
portion of the number of shares of Common Stock issuable upon such exercise that
the Purchaser is entitled to receive from the Company and has not received from
the Company in connection with such Delivery Failure (a “Buy-In”), then, in
addition to all other remedies available to the Purchaser, the Company shall,
within two (2) Business Days after receipt of the Purchaser’s request and in the
Purchaser’s discretion, either: (I) pay cash to the Purchaser in an amount equal
to the Purchaser’s total purchase price (including brokerage commissions and
other out-of-pocket expenses, if any) for the shares of Common Stock so
purchased (including, without limitation, by any other Person in respect, or on
behalf, of the Purchaser) (the “Buy-In Price”), at which point the Company’s
obligation to so issue and deliver such certificate (and to issue such shares of
Common Stock) or credit the balance account of such Purchaser or such
Purchaser’s designee, as applicable, with DTC for the number of shares of Common
Stock to which the Purchaser is entitled upon the Purchaser’s exercise of the
Right hereunder (as the case may be) (and to issue such shares of Common Stock)
shall terminate, or (II) promptly honor its obligation to so issue and deliver
to the Purchaser a certificate or certificates representing such shares of
Common Stock or credit the balance account of such Purchaser or such Purchaser’s
designee, as applicable, with DTC for the number of shares of Common Stock to
which the Purchaser is entitled upon the Purchaser’s exercise of Right hereunder
(as the case may be) and pay cash to the Purchaser in an amount equal to the
excess (if any) of the Buy-In Price over the product of (x) such number of
shares of Common Stock multiplied by (y) the lowest Last Reported Sale Price of
the Common Stock on any Trading Day (as defined in the New Note) during the
period commencing on the date of the applicable Notice of Issuance and ending on
the date of such issuance and payment under this clause (II). Nothing shall
limit the Purchaser’s right to pursue any other remedies available to it
hereunder, at law or in equity, including, without


4    

--------------------------------------------------------------------------------




limitation, a decree of specific performance and/or injunctive relief with
respect to the Company’s failure to timely deliver certificates representing
shares of Common Stock (or to electronically deliver such shares of Common
Stock) upon the exercise of the Right as required pursuant to the terms hereof.
All determinations of the Last Reported Sale Price shall be appropriately
adjusted for any stock splits, stock dividends, stock combinations,
recapitalizations or other similar transactions during such period.
(m)    Notice to Allow Exercise of Right. If at any time while the Right remains
outstanding, (A) the Company shall declare a dividend (or any other distribution
in whatever form) on the Common Stock, (B) the Company shall declare a special
nonrecurring cash dividend on or a redemption of the Common Stock, (C) the
Company shall authorize the granting to all Purchasers of the Common Stock
rights or warrants to subscribe for or purchase any shares of capital stock of
any class or of any rights, (D) the approval of any stockholders of the Company
shall be required in connection with any reclassification of the Common Stock,
any consolidation or merger to which the Company is a party, any sale or
transfer of all or substantially all of the assets of the Company, or any
compulsory share exchange whereby the Common Stock is converted into other
securities, cash or property, or (E) the Company shall authorize the voluntary
or involuntary dissolution, liquidation or winding up of the affairs of the
Company, then, in each case, the Company shall cause to be mailed to the
Purchaser at least ten (10) calendar days prior to the applicable record or
effective date hereinafter specified, a notice stating (x) the date on which a
record is to be taken for the purpose of such dividend, distribution,
redemption, rights or warrants, or if a record is not to be taken, the date as
of which the holders of the Common Stock of record to be entitled to such
dividend, distributions, redemption, rights or warrants are to be determined or
(y) the date on which such reclassification, consolidation, merger, sale,
transfer or share exchange is expected to become effective or close, and the
date as of which it is expected that holders of the Common Stock of record shall
be entitled to exchange their shares of the Common Stock for securities, cash or
other property deliverable upon such reclassification, consolidation, merger,
sale, transfer or share exchange; provided that the failure to mail such notice
or any defect therein or in the mailing thereof shall not affect the validity of
the corporate action required to be specified in such notice. To the extent that
any notice provided hereunder constitutes, or contains, material, non-public
information regarding the Company or any of its subsidiaries, the Company shall
simultaneously file such material, non-public information regarding the Company
or any of its subsidiaries contained in such notice with the SEC pursuant to a
Current Report on Form 8-K.
(n)    No Rights as Stockholder Until Exercise. The Right does not entitle the
Purchaser to any voting rights, dividends or other rights as a stockholder of
the Company prior to the exercise hereof.
(o)    Transferability. The Right and all rights hereunder are not transferable,
in whole or in part.
4.    Company Representations. The Company represents and warrants to the
Purchasers as of the date hereof and as of the Closing Date as follows:
(a)    Organization and Standing. The Company is duly incorporated, validly
existing, and in good standing under the laws of the State of Delaware. The
Company has all


5    

--------------------------------------------------------------------------------




requisite power and authority to own and operate its properties and assets and
to carry on its business as presently conducted and as proposed to be conducted.
The Company is qualified to do business as a foreign entity in every
jurisdiction in which the failure to be so qualified would have, or would
reasonably be expected to have, a material adverse effect, individually or in
the aggregate, upon the business, properties, tangible and intangible assets,
liabilities, operations, prospects, financial condition or results of operation
of the Company or the ability of the Company to perform its obligations under
this Agreement (a “Material Adverse Effect”).
(b)    Power. The Company has all requisite power to execute and deliver this
Agreement, to sell and issue the Securities hereunder, and to carry out and
perform its obligations under the terms of this Agreement and the Rights.
(c)    Authorization. The execution, delivery, and performance of this Agreement
by the Company has been duly authorized by all requisite action on the part of
the Company and its officers, directors and stockholders, and this Agreement
constitutes the legal, valid, and binding obligation of the Company enforceable
in accordance with its terms, except (a) as limited by applicable bankruptcy,
insolvency, reorganization, moratorium, and other laws of general application
affecting enforcement of creditors’ rights generally, and (b) as limited by laws
relating to the availability of specific performance, injunctive relief or other
equitable remedies (the “Enforceability Exceptions”).     
(d)    Consents and Approvals. Except for any Current Report on Form 8-K, or
Notice of Exempt Offering of Securities on Form D to be filed by the Company in
connection with the transaction contemplated hereby and any required filing with
the Nasdaq Stock Market, the Company is not required to give any notice to, make
any filing with, or obtain any authorization, consent, or approval of any
government or governmental agency in order to consummate the transaction
contemplated by this Agreement. Assuming the accuracy of the representations of
the Purchasers in Section 5 , no consent, approval, authorization or other order
of, or registration, qualification or filing with, any court, regulatory body,
administrative agency, self-regulatory organization, stock exchange or market
(including The Nasdaq Stock Market), or other governmental body is required for
the execution and delivery of this Agreement, the valid issuance, sale and
delivery of the Securities to be sold pursuant to this Agreement other than such
as have been or will be made or obtained, or for any securities filings required
to be made under federal or state securities laws applicable to the offering of
the Securities.
(e)    Non-Contravention. The execution and delivery of this Agreement, the
issuance, sale and delivery of the Securities to be sold by the Company under
this Agreement, the performance by the Company of its obligations under this
Agreement and/or the consummation of the transaction contemplated hereby will
not (a) conflict with, result in the breach or violation of, or constitute (with
or without the giving of notice or the passage of time or both) a violation of,
or default under, (i) any bond, debenture, note or other evidence of
indebtedness, or under any lease, license, franchise, permit, indenture,
mortgage, deed of trust, loan agreement, joint venture or other agreement or
instrument to which the Company or any subsidiary is a party or by which it or
its properties may be bound or affected, (ii) the Company’s Restated Certificate
of Incorporation, as amended and as in effect on the date hereof, the Company’s
Bylaws, as amended and as in effect on the date hereof, or the equivalent
document with respect to any subsidiary, as amended and as in effect on the date
hereof, or (iii) any statute


6    

--------------------------------------------------------------------------------




or law, judgment, decree, rule, regulation, ordinance or order of any court or
governmental or regulatory body (including The Nasdaq Stock Market),
governmental agency, arbitration panel or authority applicable to the Company,
any of its subsidiaries or their respective properties, except in the case of
clauses (i) and (iii) for such conflicts, breaches, violations or defaults that
would not be likely to have, individually or in the aggregate, a Material
Adverse Effect, or (b) result in the creation or imposition of any lien,
encumbrance, claim, security interest or restriction whatsoever upon any of the
material properties or assets of the Company or any of its subsidiaries or an
acceleration of indebtedness pursuant to any obligation, agreement or condition
contained in any material bond, debenture, note or any other evidence of
indebtedness or any material indenture, mortgage, deed of trust or any other
agreement or instrument to which the Company or any if its subsidiaries is a
party or by which the Company or any of its subsidiaries is bound or to which
any of the property or assets of the Company is subject. For purposes of this
Section 3(e), the term “material” shall apply to agreements, understandings,
instruments, contracts or proposed transactions to which the Company is a party
or by which it is bound involving obligations (contingent or otherwise) of, or
payments to, the Company in excess of $100,000 in a 12-month period.
(f)    Shares. The Shares are duly authorized and when issued pursuant to the
terms of this Agreement will be validly issued, fully paid, and nonassessable,
and will be free of any liens or encumbrances with respect to the issuance
thereof; provided, however, that the Shares shall be subject to restrictions on
transfer under state or federal securities laws as set forth in this Agreement,
or as otherwise may be required under state or federal securities laws as set
forth in this Agreement at the time a transfer is proposed. Except as disclosed
in reports, schedules, forms, proxy statements, statements and other documents
filed by the Company with the SEC pursuant to the reporting requirements of the
Exchange Act, during the two (2) years prior to the date hereof (all of the
foregoing filed prior to the date hereof and all exhibits and appendices
included therein and financial statements, notes and schedules thereto and
documents incorporated by reference therein being hereinafter referred to as the
“SEC Documents”), the issuance and delivery of the Shares is not subject to
preemptive, co-sale, right of first refusal or any other similar rights of the
stockholders of the Company or any other person, or any liens or encumbrances or
result in the triggering of any anti-dilution or other similar rights under any
outstanding securities of the Company.
(g)    Authorization of the Right Shares. The Right Shares issuable in
connection with the Rights, following the Authorized Shares Stockholder
Approval, will be duly authorized and reserved for issuance upon exercise by all
necessary corporate action and such shares, when issued in accordance with the
terms of the Rights, will be validly issued and will be fully paid and
non-assessable, and will be free of any liens or encumbrances with respect to
the issuance thereof; provided, however, that the Right Shares shall be subject
to restrictions on transfer under state or federal securities laws as set forth
in this Agreement, or as otherwise may be required under state or federal
securities laws as set forth in this Agreement at the time a transfer is
proposed. Except as set forth in the SEC Documents, the issuance and delivery of
the Right Shares is not subject to preemptive, co-sale, right of first refusal
or any other similar rights of the stockholders of the Company or any other
Person, or any liens or encumbrances or result in the triggering of any
anti-dilution or other similar rights under any outstanding securities of the
Company.


7    

--------------------------------------------------------------------------------




(h)    Lavvan Agreement. The Research, Collaboration and License Security
Agreement between the Company and Lavvan, Inc., dated as of March 18, 2019
remains in full force and effect as of the date hereof.
(i)    No Registration. Assuming the accuracy of each of the representations and
warranties of the Purchasers, the issuance by the Company of the Securities is
exempt from registration under the Securities Act of 1933, as amended (the
“Securities Act”).
5.    Investment Representations. In connection with the receipt of the
Securities pursuant to this Agreement, each Purchaser represents to the Company
as of the date hereof and as of the Closing Date as follows:
(a)    The execution, delivery and performance by Purchaser of this Agreement do
not and will not contravene or constitute a default under, or violation of, or
be subject to penalties under, (i) any agreement (or require the consent of any
party under any such agreement that has not been made or obtained) to which
Purchaser is a party, or (ii) any judgment, injunction, order, decree or other
instrument binding upon Purchaser, except where such contravention, default,
violation or failure to obtain a consent, individually or in the aggregate,
would not reasonably be expected to impair Purchaser’s ability to perform fully
any obligation which Purchaser has or will have under this Agreement.
(b)    Purchaser understands the definition of the term “accredited investor”
within the meaning of Regulation D, Rule 501(a), promulgated by the SEC under
the Securities Act, and qualifies as an accredited investor.
(c)    Purchaser is aware of the Company’s business affairs and financial
condition and has acquired sufficient information about the Company to reach an
informed and knowledgeable decision to acquire the Securities. Purchaser is
acquiring the Securities for investment for its own account only and not with a
view to, or for resale in connection with, any “distribution” thereof within the
meaning of the Securities Act or under any applicable provision of state law.
Purchaser does not have any present intention to transfer the Securities to any
other person or entity in such a “distribution.”
(d)    Purchaser understands that the Securities have not been registered under
the Securities Act by reason of a specific exemption therefrom, which exemption
depends upon, among other things, the bona fide nature of Purchaser’s investment
intent as expressed herein.
(e)    Purchaser understands that the Securities are “restricted securities”
under applicable U.S. federal and state securities laws and that, pursuant to
these laws, Purchaser must hold the Securities indefinitely unless they are
registered with the SEC and qualified by state authorities, or an exemption from
such registration and qualification requirements is available.
(f)    By reason of his business and financial experience, Purchaser has the
ability to protect her own interests in connection with the purchase of the
Securities.
6.    Closing Conditions. The obligations of the Company to deliver the
Securities and Purchasers to purchase the Securities on the Closing Date is
subject to the satisfaction of each of the following conditions:


8    

--------------------------------------------------------------------------------




(a)    Company Representations and Warranties. The representations and
warranties of the Company contained in this Agreement shall be true and correct
on the date hereof and on and as of the Closing Date as if made on and as of
such date (except for representations and warranties that speak as of a specific
date, which are accurate as of such specified date). The Company shall have
performed, satisfied and complied in all respects with the covenants, agreements
and conditions required to be performed, satisfied or complied with by the
Company at or prior to the Closing Date.
(b)    Purchaser Representations and Warranties. The representations and
warranties of the Purchasers contained in this Agreement shall be true and
correct on the date hereof and on and as of the Closing Date as if made on and
as of such date (except for representations and warranties that speak as of a
specific date, which are accurate as of such specified date). Each Purchaser
shall have performed, satisfied and complied in all respects with the covenants,
agreements and conditions required to be performed, satisfied or complied with
by the Company at or prior to the Closing Date.
(c)    No Material Adverse Effect. Since the date of execution of this
Agreement, no event or series of events shall have occurred that would
reasonably be expected to result in a Material Adverse Effect.
(d)    Minimum Funding. Since January 20, 2020, the Company shall have executed
stock purchase agreements and/or warrant exercise amendment agreements providing
for the exercise of such warrants no later than January 31, 2020 reflecting an
aggregate cash proceeds to the Company (including this Agreement) of at least
$35.0 million.
7.    Restrictive Legends and Stop-Transfer Orders.
The certificate or certificates representing the Securities shall bear such
legends as the Company deems to be required for the purpose of compliance with
applicable Federal or state securities laws or as otherwise required by law.
8.    Registration Rights.
(a)    Within 30 calendar days of the date hereof (the “Filing Deadline”), the
Company shall file with the SEC a registration statement on Form S-1 or Form
S-3, as applicable (an “Initial Registration Statement”) providing for the
resale by the Purchaser of the Shares and the Right Shares (the “Registrable
Securities”). The Company shall use commercially reasonable efforts to (i) cause
the Initial Registration Statement to become effective within 120 days (150 days
if reviewed by the SEC) following the date hereof (the “Effectiveness Deadline”
and, the date on which the Registration Statement becomes effective, the
“Registration Statement Effectiveness”) and (ii) keep the Initial Registration
Statement effective at all times until (x) the Purchaser does not beneficially
own any Registrable Securities or (y) the Registrable Securities may be resold
by the Purchaser under Rule 144 of the Securities Act without volume
limitations.
(b)    In the event the SEC informs the Company that all of the Registrable
Securities cannot, as a result of the application of Rule 415 of the Securities
Act, be registered for resale as a secondary offering on a single registration
statement, the Company agrees to promptly (i) inform each of the Purchasers
thereof, (ii) use its reasonable efforts to file


9    

--------------------------------------------------------------------------------




amendments to the Initial Registration Statement as required by the SEC and/or
(iii) withdraw the Initial Registration Statement and file a new registration
statement (a “New Registration Statement”), in either case covering the maximum
number of Registrable Securities permitted to be registered by the SEC, on Form
S-3 or, if the Company is ineligible to register for resale the Registrable
Securities on Form S-3, such other form available to register for resale the
Registrable Securities as a secondary offering; provided, however, that prior to
filing such amendment or New Registration Statement, the Company shall be
obligated to use its commercially reasonable efforts to advocate with the SEC
for the registration of all of the Registrable Securities on the Initial
Registration Statement. In the event the Company amends the Initial Registration
Statement or files a New Registration Statement, as the case may be, under
clauses (ii) or (iii) above, the Company will use its commercially reasonable
efforts to file with the SEC one or more registration statements on Form S-3 or,
if the Company is ineligible to register for resale the Registrable Securities
on Form S-3, such other form available to register for resale those Registrable
Securities that were not registered for resale on the Initial Registration
Statement, as amended, or the New Registration Statement (the “Remainder
Registration Statements”). For the purposes of this Agreement, “Registration
Statement” means any one or more registration statements of the Company filed
under the Securities Act that covers the resale of any of the Registrable
Securities pursuant to the provisions of this Agreement (including without
limitation the Initial Registration Statement, the New Registration Statement
and any Remainder Registration Statements) and amendments and supplements to
such Registration Statements, including post-effective amendments.
(c)    All expenses incurred by the Company in complying with Section 8 hereof,
including, without limitation, all registration, qualification and filing fees,
printing expenses, escrow fees, fees and expenses of counsel for the Company and
one counsel for the Purchasers, blue sky fees and expenses and the expense of
any special audits incident to or required by any such registration (but
excluding the fees of legal counsel for any Purchaser) shall be borne by the
Company.
(d)    The Company further agrees that, in the event that (i) the Initial
Registration Statement or the New Registration Statement, as applicable, has not
been declared effective by the SEC by the Effectiveness Deadline, (ii) after
such Registration Statement is declared effective by the SEC, (A) such
Registration Statement ceases for any reason (including without limitation by
reason of a stop order, or the Company’s failure to update the Registration
Statement), to remain continuously effective as to all Registrable Securities
for which it is required to be effective or (B) the Purchasers are not permitted
to utilize the prospectus therein to resell such Registrable Securities or (iii)
after the date six months following the Closing Date, and only in the event a
Registration Statement is not effective or available to sell all Registrable
Securities, the Company fails to file with the SEC any required reports under
Section 13 or 15(d) of the Exchange Act such that it is not in compliance with
Rule 144(c)(1) (or Rule 144(i)(2), if applicable), as a result of which the
Purchasers who are not affiliates are unable to sell Registrable Securities
without restriction under Rule 144 (or any successor thereto) (each such event
referred to in clauses (i) through (iii), a “Registration Default” and, for
purposes of such clauses, the date on which such Registration Default occurs, a
“Default Date”), then in addition to any other rights the Purchasers may have
hereunder or under applicable law, on each such Default Date and on each monthly
anniversary of each such Default Date (if the applicable Registration




10    

--------------------------------------------------------------------------------




Default shall not have been cured by such date) until the applicable
Registration Default is cured, the Company shall pay to each Purchaser an amount
in cash, as partial liquidated damages and not as a penalty (“Liquidated
Damages”), equal to 1.0% of the aggregate Purchase Price paid by such Purchaser
pursuant to this Agreement for any Registrable Securities held by such Purchaser
on the Default Date; provided, however, that if a Purchaser fails to provide the
Company with any information requested by the Company that is required to be
provided in such Registration Statement with respect to such Purchaser as set
forth herein, then, for purposes of this Section, the Filing Deadline or
Effectiveness Deadline, as applicable, for a Registration Statement with respect
to such Purchaser shall be extended until five (5) Business Days following the
date of receipt by the Company of such required information from such Purchaser;
and in no event shall the Company be required hereunder to pay to any Purchaser
pursuant to this Agreement an aggregate amount that exceeds 5.0% of the Total
Purchase Price paid by such Purchaser for such Purchaser’s Securities. The
Liquidated Damages pursuant to the terms hereof shall apply on a daily pro-rata
basis for any portion of a month prior to the cure of a Registration Default,
except in the case of the first Default Date. The Company shall deliver said
cash payment to the Purchaser by the fifth (5th) Business Day after the date
payable. If the Company fails to pay said cash payment to any Purchaser in full
by the fifth (5th) Business Day after the date payable, the Company will pay
interest thereon at a rate of 5.0% per annum (or such lesser maximum amount that
is permitted to be paid by applicable law, and calculated on the basis of a year
consisting of 360 days) to such Purchaser, accruing daily from the date such
liquidated damages are due until such amounts, plus all such interest thereon,
are paid in full. Notwithstanding the foregoing, nothing shall preclude any
Purchaser from pursuing or obtaining any available remedies at law, specific
performance or other equitable relief with respect to this Section in accordance
with applicable law. The parties agree that notwithstanding anything to the
contrary herein, no Liquidated Damages shall be payable to a Purchaser with
respect to any period during which all of such Purchaser’s Registrable
Securities may be sold by such Purchaser without volume or manner of sale
restrictions under Rule 144 and the Company is in compliance with the current
public information requirements under Rule 144(c)(1) (or Rule 144(i)(2), if
applicable).
9.    Miscellaneous.
(a)    Securities Laws Disclosure; Publicity. On or before the 8:30 a.m., New
York local time, on the Business Day immediately following the date hereof, the
Company shall issue a press release (the “Press Release”) announcing the signing
of this Agreement and describing the terms of the transactions contemplated by
this Agreement and any other material, non-public information that the Company
may have provided any Purchaser at any time prior to the issuance of the Press
Release. From and after the issuance of the Press Release, no Purchaser shall be
in possession of any material, non-public information received from the Company
or any of its officers, directors, employees or agents, that is not disclosed in
the Press Release. On or before the fourth (4th) Business Day following the date
hereof, the Company shall file a Current Report on Form 8-K with the SEC
describing the terms of the transactions contemplated by this Agreement, and
including as an exhibit to such Current Report on Form 8-K this Agreement, in
the form required by the Exchange Act. The Company shall not otherwise publicly
disclose the name of any Purchaser or any Affiliate or investment adviser of any
Purchaser, or include the name of any Purchaser or any Affiliate or investment
adviser of any Purchaser in any press release or filing with the SEC (other than
in a Registration Statement and any exhibits to filings made in respect of this
transaction in accordance with periodic report or current report filing


11    

--------------------------------------------------------------------------------




requirements under the Exchange Act) or any regulatory agency, without the prior
written consent of such Purchaser, except to the extent such disclosure is
required by law or regulations, in which case the Company shall provide the
Purchasers with prior notice of such disclosure.
(b)    This Agreement and all acts and transactions pursuant hereto and the
rights and obligations of the parties hereto shall be governed, construed and
interpreted in accordance with the laws of the State of California, without
giving effect to principles of conflicts of law.
(c)    This Agreement may be executed in two counterparts, each of which shall
be deemed an original and all of which together shall constitute one instrument.
(d)    The rights and benefits of this Agreement shall inure to the benefit of,
and be enforceable by the Company’s successors and assigns. The rights and
obligations of each Purchaser under this Agreement may only be assigned with the
prior written consent of the Company.
[Signature Pages Follow]


12    

--------------------------------------------------------------------------------





The undersigned has executed this Agreement as of the date first set forth
above.
THE COMPANY:
AMYRIS, INC.
By:                                                                               
(Signature)
Name:                                                                        
Title:                                                                          
Address:
[________]
Attention: [________]
Facsimile: [________]
Email: [________]





[Signature Page to Securities Purchase Agreement]    

--------------------------------------------------------------------------------




The undersigned has executed this Agreement as of the date first set forth
above.


PURCHASER:
[________]


                                                                                   
(Signature)
Name:                                                                        
Title:
                                                                          


Shares: [________]
Right Shares: [________]


Purchase Price: [________]
 





[Signature Page to Securities Purchase Agreement]    